Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 11,296,185. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention.  Pending claim 1 is generic to patented species claim 1.  Pending claim 1 additionally recites limitation regarding dielectric constants of layers.  The layers however are formed of the same materials as disclosed in the patent.  As such the selection of materials and resultant relative properties of the pending generic claims would be obvious to one of ordinary skill in the art.  A species claim anticipates a generic claim therefore double patenting exists.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3-4, 6 13, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The arrangement as claimed appears to be inconsistent with claim 1.  As understood from claim 1, the fist and second dielectric portions are located over the first insulating layer and sandwich the second insulation layer as shown in representative figures.  Claim 1 requires the second electrode to have a distance below the interface of the second insulator and fist dielectric portion, however subsequent dependent claim appears to require the second electrode to be located above and/or at the same level.  The contradictory language creates confusion to the proper interpretation of the claims.   For the purpose of compact prosecution, the claims are interpreted in view of Applicant’s figures 2 and 8.
Claim 15 recites “a second direction perpendicular to the first direction is greater than 90 degrees”.  This is unclear.  A bottom surface as understood is in the first direction.  The end surface is then stated to be in a second direction that is perpendicular to the first direction.  Perpendicular is 90 degrees.  It is therefore unclear how a perpendicular angle can be greater than 90 degrees.

As such determining the scope and content of claims 3-4, 6 13, 15 is not reasonably feasible as substantial guesswork would be involved (see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ 2d, 1653, 1655 (BdPatApp&Int 1989); and also In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  In an effort to advance prosecution, prior art pertinent to the disclosed invention is nevertheless cited and Applicant is reminded they must consider all cited art under Rule 111(c) when amending the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stecher (US 9214424 B2).


    PNG
    media_image1.png
    736
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    676
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    451
    media_image3.png
    Greyscale

Regarding claim 1, Stecher discloses a Galvanic isolator, comprising: 
a first electrode 511;
a first insulating portion 24 provided on the first electrode (Figs. 2 and 3B); 
a second electrode 411 provided on the first insulating portion 24; 
a second insulating portion 22 provided around the second electrode 411 along a first plane perpendicular to a first direction, 
the second insulating portion 22 contacting the second electrode, 
the first direction being from the first electrode toward the second electrode V (Figs 3G-3H); and 
a first dielectric portion 23(region on right side of second electrode in figure) provided between the first insulating portion 24 and the second insulating portion 22 in the first direction, 
at least a portion of the first dielectric portion 24 contacting the second electrode 411 and being positioned around the second electrode along the first plane, 
a distance in the first direction between a lower end of the second electrode and a first interface between the first dielectric portion 23 (right side) and the second insulating portion 22 being less than a distance in the first direction between the first interface and an upper end of the second electrode (see marked up fig. 3H below demonstrating claim interpretation as compared to the prior art.  The distance between the top surface of the second electrode in the first direction is labeled B, and the distance from the interface to the bottom surface is labeled A.  Distance B is substantially greater.  Note the claim merely states a lower and upper surface.  The limitation does not require the upper or lower most surface thereby allowing for a broad interpretation and selection of arbitrary locations.), 

    PNG
    media_image4.png
    362
    424
    media_image4.png
    Greyscale

a relative dielectric constant of the first dielectric portion 23 being greater than a relative dielectric constant of the first insulating portion 24 and greater than a relative dielectric constant of the second insulating portion 22 (This is understood from the depicted doping profile.  Boron doping of silicon oxide increases the dielectric constant of silicon oxide.  A 4% doping concentration has a higher dielectric constant than 2%).

Regarding claim 2, Stecher discloses a isolator according to claim 1, wherein a second interface between the first insulating portion 24 and the first dielectric portion 23 is positioned higher than the lower end of the second electrode (Fig. 3H).

    PNG
    media_image5.png
    362
    424
    media_image5.png
    Greyscale


Claim(s) 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stecher and/or in view of Wantanabe et al. (US 20040021227 A1)

Regarding claim 3, Stecher discloses a isolator according to claim 1, wherein a second interface between the first insulating portion and the first dielectric portion is positioned lower than the lower end of the second electrode, and the first interface is positioned higher than the lower end of the second electrode (This limitation is not understood in light of Applicant’s figures and written description.  Fig. 3H as mapped to Applicant’s figure 2 used as a understanding of claim 1.  The second electrode shown in figure 3H is positioned relative to the layers and portions in the same manner as depicted by the applicants.)  

    PNG
    media_image6.png
    631
    1012
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    816
    1316
    media_image7.png
    Greyscale


	Alternatively, the claims might be changing scope of the invention to read upon a different invention than as claimed with respect to claim 1, such as shown in Applicant’s figure 8.  This interpretation is however not consistent with the parent claim 1 as the second electrode is required to have a distance (reextend) below the interface.  
	None the less should claim 1 actually be describing the embodiment of figure 8 and claim 3 is interpreted to have the second electrode only extend to the second dielectric portion, this arrangement would be a known option at the time of the invention.


	A galvanic isolator in its generic form is a pair of coupled inductors which maintain galvanic isolation in a circuit.  A claimed and understood from the Applicant’s written description, the first and second electrodes are the inductors of the galvanic isolator.  The structure of the second electrode is analogous the structure of a inductor formed by a conventional damascene structure.  See Watanabe paragraphs 4-5 and figure 5 which support the assertion inductors formed in metallization levels are well known to be formed by a standard damascene process.
	At the time of then invention it would be understood when forming stacked inductors to form an galvanic isolator circuit one of ordinary skill in the art would conceive of using a known process to form the inductor structures in the metallization  levels as claimed.  Such selection of a known damascene process when forming a circuit as described in Stecher et al. would result in the structure as claimed.
	Regarding claim 1, Wantanabe figure 5, one of ordinary skill at the time was capable of forming 
a first electrode 34;
a first insulating portion 38 provided on the first electrode (Wantanabe fig. 5); 
a second electrode 58 provided on the first insulating portion 24; 
a second insulating portion 42 provided around the second electrode 411 along a first plane perpendicular to a first direction (i.e. vertical direction), 
the second insulating portion 22 contacting the second electrode, 
the first direction being from the first electrode toward the second electrode V (Figs 3G-3H); and 
a first dielectric portion 40 (region on right side of second electrode in figure 5) provided between the first insulating portion 38 and the second insulating portion 42 in the first direction, 
at least a portion of the first dielectric portion 40 contacting the second electrode 58 and being positioned around the second electrode along the first plane, 
a distance in the first direction between a lower end of the second electrode 58 and a first interface between the first dielectric portion 40 and the second insulating portion 42  being less than a distance in the first direction between the first interface and an upper end of the second electrode (The second electrode of Wantanabe fig. 5  is positioned in the ILD levels as depicted by Applicant’s figure 8), 
Further, regarding the limitations of claim 3, wherein a second interface between the first insulating portion and the first dielectric portion is positioned lower than the lower end of the second electrode, and the first interface is positioned higher than the lower end of the second electrode (The second electrode of Wantanabe fig. 5 is positioned in the ILD levels as depicted by Applicant’s figure 8), 


    PNG
    media_image8.png
    700
    518
    media_image8.png
    Greyscale

a relative dielectric constant of the first dielectric portion 23 SiN being greater than a relative dielectric constant of the first insulating portion 24 SiO2 and greater than a relative dielectric constant of the second insulating portion 22 SiO2 (SiN has a greater dielectric constant than SiO2)
	As such, both claim 1 and claim 3 are rejected as obvious over Stecher in view of Wantanabe, as it would be obvious to one of ordinary skill in the art at the time of the invention to form a galvanic isolation circuit such as described in Stecher using known damascene processes such as described in Wantanabe.  The generic damascene process as shown in Wantanabe will result in stacked metalization levels as claimed.
	


Regarding claim 4, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein a position in the first direction of a second interface between the first insulating portion and the first dielectric portion is the same as a position in the first direction of the lower end of the second electrode (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3).

Regarding claim 5, Stecher and/or Wantanabe disclose a isolator, comprising: a first electrode; a first insulating portion provided on the first electrode (Stecher Fig. 3H and/ Wantanabe fig.5).
a second electrode provided on the first insulating portion (Stecher Fig. 3H and/ Wantanabe fig.)..; 
a second insulating portion provided around the second electrode along a first plane perpendicular to a first direction, the first direction being from the first electrode toward the second electrode (Stecher Fig. 3H and/ Wantanabe fig.5).and 
a first dielectric portion continuously provided between the first insulating portion and the second electrode and between the second insulating portion and the second electrode, a relative dielectric constant of the first dielectric portion being greater than a relative dielectric constant of the first insulating portion and greater than a relative dielectric constant of the second insulating portion (Stecher Fig. 3H – see regarding claim 1 and/ Wantanabe fig. 5 [SiN layer 40 has a higher dielectric constant than SiO2 layers 38 & 42]– see regarding claim 3).



Regarding claim 6, Stecher and/or Wantanabe disclose a isolator according to claim 5, wherein the second insulating portion includes a first insulating region, and a second insulating region provided on the first insulating region, a relative dielectric constant of the first insulating region is different from the relative dielectric constant of the first insulating portion and a relative dielectric constant of the second insulating region, and a lower end of the first dielectric portion is positioned lower than an interface between the first insulating portion and the first insulating region (Stecher Fig. 2-3H – see regarding claim 1 and/ Wantanabe fig. 5 see regarding claim 3).

Regarding claim 7, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein the first dielectric portion includes at least one selected from the group consisting of a first material including silicon and nitrogen, a second material including aluminum and oxygen, a third material including tantalum and oxygen, a fourth material including hafnium and oxygen, a fifth material including zirconium and oxygen, a sixth material including strontium, titanium, and oxygen, a seventh material including bismuth, iron, and oxygen, and an eighth material including barium, titanium, and oxygen (Stecher - Col. 3 line 29-30 – dielectric may be Silicon Oxide or Nitride ; Wantanabe ¶95 [SiN layer 40  & SiO2 layers 38 & 42]– see regarding claim 3).

Regarding claim 8, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein the first dielectric portion includes silicon and nitrogen, and the first insulating portion includes silicon and oxygen (Stecher - Col. 3 line 29-30 – dielectric may be Silicon Oxide or Nitride ; Wantanabe ¶95 [SiN layer 40  & SiO2 layers 38 & 42]– see regarding claim 3).

Regarding claim 9, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein a nitrogen concentration in the first dielectric portion is greater than a nitrogen concentration in the first insulating portion (SiN is understood to have a higher N concentration than that of SiO2.  Stecher - Col. 3 line 29-30 – dielectric may be Silicon Oxide or Nitride ; Wantanabe ¶95 [SiN layer 40  & SiO2 layers 38 & 42]– see regarding claim 3).

Regarding claim 10, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein the second electrode includes copper (Stecher Col. 6 lines 1-30 – copper is a common material selected for the purpose ; Wantanabe ¶108 – Copper is a common metal selected for forming metallization level circuitry.).

Regarding claim 11, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein the second electrode includes: a first metal layer including copper (Stecher Col. 6 lines 1-30 – copper is a common material selected for the purpose ; Wantanabe ¶108 – Copper is a common metal selected for forming metallization level circuitry.).
; and 
a second metal layer provided between the first metal layer and the first insulating portion, between the first metal layer and the first dielectric portion, and between the first metal layer and the second insulating portion, the second metal layer including tantalum (Stecher Col. 6 lines 1-30 – Along with copper it is recommended a barrier layer of Ti is formed in the claimed location to prevent unwanted diffusion.  This is conventional in the metallization leval art ; Wantanabe ¶221-222 – Ti is commonly used as a diffusion preventing film 52 when the metallization is copper..).
.

Regarding claim 12, Stecher and/or Wantanabe disclose a isolator according to claim 1, further comprising: a third dielectric portion provided around at least a portion of the first electrode along the first plane, a relative dielectric constant of the third dielectric portion being greater than the relative dielectric constant of the first insulating portion (As best under stood all the first, second and now claimed third dielectric portion are all the same dielectric layer.  As such the layer is recognized to also have the relative dielectric constant as claimed.  Stecher, the identified layer can be described to have 3 portions;  Wantanabe -SiN has a higher dielectric constant than SiO2.

Regarding claim 13, Stecher and/or Wantanabe disclose a isolator according to claim 1, further comprising: a conductive body including a first conductive portion provided around the first electrode along the first plane, a second conductive portion provided on the first conductive portion, and a third conductive portion provided on the second conductive portion and positioned around the second electrode along the first plane, the first electrode being electrically connected to the conductive body, the second electrode being electrically isolated from the conductive body (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3).

    PNG
    media_image9.png
    730
    684
    media_image9.png
    Greyscale


Regarding claim 14, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein the first electrode and the second electrode are provided in spiral configurations [ie. inductor shape]  (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3)..

Regarding claim 15, Stecher and/or Wantanabe disclose a isolator according to claim 1, wherein an angle between a bottom surface of the second electrode and an end surface of the second electrode in a second direction perpendicular to the first direction is greater than 90 degrees (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3)..

Regarding claim 16, Stecher and/or Wantanabe disclose a isolator according to claim 1, further comprising: a conductive body including a first conductive portion provided around the first electrode along the first plane, a second conductive portion provided on the first conductive portion, and a third conductive portion provided on the second conductive portion and positioned around the second electrode along the first plane (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3)..

Regarding claim 17, Stecher and/or Wantanabe disclose a isolator according to claim 16, further comprising: a second dielectric portion provided around at least a portion of the third conductive portion along the first plane, a relative dielectric constant of the second dielectric portion being greater than the relative dielectric constant of the first insulating portion and greater than the relative dielectric constant of the second insulating portion (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3)..

Regarding claim 18, Stecher and/or Wantanabe disclose a isolator according to claim 17, wherein the first dielectric portion and the third dielectric portion are continuous (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3)..

Regarding claim 19, Stecher and/or Wantanabe disclose a isolator according to claim 1, comprising: a first circuit electrically connected to the first electrode; and a second circuit electrically connected to the second electrode (Stecher Fig. 3H and/ Wantanabe fig. 5 – see regarding claims 1 and 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/9/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822